Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a divisional of 16/316,988, now issued as US Patent 10,787,649, which is a 371 of PCT/EP2017/067318.
The amendment filed on July 2, 2021 has been entered.
Claims 1-6, 8-12, and 14-20 are pending.

Election/Restrictions
Applicant elected with traverse of Group I with an election species of a (1) S. cerevisiae as the host cell and (2) (a) SEQ ID NO:39 as the parent malate dehydrogenase and (b) 34S as the amino acid modification made in said parent malate dehydrogenase.  
Claims 4-5 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on February 9, 2021.

Response to Arguments
 	Applicant’s amendment and arguments filed on July 2, 2021 have been fully considered and are deemed to be persuasive to overcome some of the rejections 

Claim Rejections - 35 USC § 112
Claim 6 has been amended to remove the recitation of “Table 1”.  Therefore, the rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 8-12, 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Saccharomyces cell producing dicarboxylic acid and comprising a polynucleotide encoding any mutant polypeptide having malate dehydrogenase activity, wherein the mutant polypeptide (a) comprises a mutation or 34S mutation at the position corresponding to 34 of SEQ ID NO:39 and any other amino acid modification at any other position, (b) has at least 60% sequence identity with SEQ ID NO:39, and (c)  has increased NADP(H) dependent activity relative to NAD(H) depending activity compared to any NAD(H) depending malate dehydrogenase or has increased NADP(H) and NAD(H) dependent activities.   Therefore, the claims are drawn to recombinant yeast cell or a recombinant Saccharomyces cell producing dicarboxylic acid and expressing polynucleotides encoding a genus of polypeptide having at least 60% sequence identity with SEQ ID NO:39 but having malate dehydrogenase activity and having increased NADP(H) dependent activity relative to NAD(H) depending activity compared to any NAD(H) depending malate dehydrogenase or has increased NADP(H) and NAD(H) dependent activities.  
  As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, 
The recitation of “increased NADP(H) dependent activity”, “increased NADP(H) and NAD(H) dependent activities”, and “increased NADP(H) dependent activity relative to NAD(H) depending activity as compared to that of a reference polypeptide having NAD(H) dependent malate dehydrogenase activity (EC 1.1.1.37)” fails to provide a sufficient description of the genus of polypeptides comprised in the claimed recombinant host cell as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.   The specification does not specifically define any of the species that fall within the genus.  The specification does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.   
The specification is limited one representative species, a recombinant S. cerevisiae host cell producing dicarboxylic acid comprising a polynucleotide encoding a mutant of a single malate dehydrogenase of SEQ ID NO:39, wherein the mutant consists of an amino acid substitution at positions 34, 35, 36, 37, 38, 39 and/or 40 and wherein the mutant has increased NADP(H) dependent activity or increased NADP(H) and NAD(H) dependent activities. While MPEP 2163 acknowledges that in certain 
Further, with the aid of a computer, one of skill in the art could identify all of the polypeptides having 60% sequence identity with SEQ ID NO:39.  However, there is no teaching regarding which 40% of the amino acids can vary from SEQ ID NO:39 (other than the seven amino acids positions at 34, 35, 36, 37, 38, 39 and/or 40) and result in a protein that has malate dehydrogenase activity and increased NADP(H) dependent activity relative to NAD(H) depending activity compared to any NAD(H) depending malate dehydrogenase or has increased NADP(H) and NAD(H) dependent activities.  Further, there is no disclosed or art-recognized correlation between any structure other than a few mutants of a single malate dehydrogenase of SEQ ID NO:39, wherein the mutant consists of an amino acid substitution at positions 34, 35, 36, 37, 38, 39 and/or 40, and wherein the mutant has increased NADP(H) dependent activity relative to NAD(H) depending activity compared to any NAD(H) depending malate dehydrogenase or has increased NADP(H) and NAD(H) dependent activities.  
An important consideration is that structure is not necessarily a reliable indicator of function.  In the instant case, there is no disclosure relating similarity of structure to 
Therefore, there are no known or disclosed polypeptides having 60% sequence identity to SEQ ID NO:39 and having malate dehydrogenase and increased NADP(H) dependent activity relative to NAD(H) depending activity compared to any NAD(H) depending malate dehydrogenase or has increased NADP(H) and NAD(H) dependent activities other than the mutants of a single malate dehydrogenase of SEQ ID NO:39, wherein the mutant consists of an amino acid substitution at positions 34, 35, 36, 37, 38, 39 and/or 40.  While general knowledge in the art may have allowed one of skill in the art to identify other polypeptides expected to have the same or similar tertiary structure, there is no general knowledge in the art about having malate dehydrogenase and having increased NADP(H) dependent activity relative to NAD(H) depending activity compared to any NAD(H) depending malate dehydrogenase or has increased NADP(H) and NAD(H) dependent activities to suggest that general similarity of structure confers said activity.  
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
In response to the previous Office Action, Applicant has traversed the above rejection.  	
Applicant argues that the claims meet the written description requirement because the claims recite (1) a structure, a mutant of the polypeptide of SEQ ID NO:39 at a specific amino acid (residue 34) when aligned with SEQ ID NO:39 and (2) a function, the polypeptide must have malate dehydrogenase activity.  Applicant argues that there is a structure/function relationship recited in the claims since all the mutants will comprise a mutation of an amino acid residue corresponding to amino acid 34 and still encode a functional malate dehydrogenase and the specification discloses a representative number of mutants meeting the claim limitations in Example 4, Table 1, Example 5 and Example 7.
This is not found persuasive.  The claims are not limited to specific mutants of SEQ ID NO:39 and having malate dehydrogenase activity or mutants having at least 60% sequence identity to SEQ ID NO:39 and having malate dehydrogenase activity.  Instead, the claims are directed to a polypeptide having at least 60% sequence identity to SEQ ID NO:39, having a mutation or 34S mutation at the position corresponding to 34 of SEQ ID NO:39 and any other amino acid modification at any other position, and having increased NADP(H) dependent activity relative to NAD(H) depending activity compared to any NAD(H) depending malate dehydrogenase or has increased NADP(H) and NAD(H) dependent activities.  Example 4, Table 1, Example 5 and Example 7 are limited to mutants of a single malate dehydrogenase of SEQ ID NO:39, wherein the mutant consists of an amino acid substitution at positions 34, 35, 36, 37, 38, 39 and/or 40 and wherein the mutant has increased NADP(H) dependent activity or increased NADP(H) and NAD(H) dependent activities. The specification does not disclose which 40% of the amino acids can vary from SEQ ID NO:39 (other than the seven amino acids positions at 34, 35, 36, 37, 38, 39 and/or 40) and result in a protein that has malate dehydrogenase activity and increased NADP(H) dependent activity relative to NAD(H) depending activity compared to any NAD(H) depending malate dehydrogenase or has increased NADP(H) and NAD(H) dependent activities.  While general knowledge in the art may have allowed one of skill in the art to identify other proteins expected to have the same or similar tertiary structure, there was no general knowledge in the art about having malate dehydrogenase activity and increased NADP(H) dependent activity relative to NAD(H) depending activity compared to any NAD(H) depending malate dehydrogenase or having increased NADP(H) and NAD(H) dependent activities to suggest that general similarity of structure confers said activity(increased NADP(H) dependent activity relative to NAD(H) depending activity compared to any NAD(H) depending malate dehydrogenase or having increased NADP(H) and NAD(H) dependent activities).  Accordingly, one of skill in the art would not accept the disclosure of the mutants disclosed in Example 4, Table 1, Example 5 and Example as representative of other polypeptides encompassed by the claimed genus.  
Hence the rejection is maintained.   
Claims 1-3, 6, 8-12, and 14-17are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a recombinant S. cerevisiae host cell producing dicarboxylic acid comprising a polynucleotide encoding a mutant of a single malate dehydrogenase of SEQ ID NO:39, wherein the mutant consists of an amino acid substitution at positions 34, 35, 36, 37, 38, 39 and/or 40 and wherein the mutant has increased NADP(H) dependent activity or increased NADP(H) and NAD(H) dependent activities, does not reasonably provide enablement for a recombinant yeast or Saccharomyces cell producing dicarboxylic acid and expressing polynucleotides encoding any polypeptide having at least 60% sequence identity with SEQ ID NO:39 but having malate dehydrogenase activity and having increased NADP(H) dependent activity relative to NAD(H) depending activity compared to any NAD(H) dependent malate dehydrogenase or has increased NADP(H) and NAD(H) dependent activities s.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to encompass a recombinant yeast cell or a recombinant Saccharomyces cell producing dicarboxylic acid and comprising a polynucleotide encoding any mutant polypeptide having malate dehydrogenase activity, wherein the mutant polypeptide (a) comprises a mutation or 34S mutation at the position corresponding to 34 of SEQ ID NO:39 and any other amino acid modification at any other position, (b) has at least 60% sequence identity with SEQ ID NO:39, and (c)  has increased NADP(H) dependent activity relative to NAD(H) depending activity compared to any NAD(H) depending malate dehydrogenase or has increased NADP(H) and NAD(H) dependent activities.   Therefore, the claims are drawn to recombinant yeast cell or a recombinant Saccharomyces cell producing dicarboxylic acid and expressing polynucleotides encoding any polypeptide having at least 60% sequence identity with SEQ ID NO:39 but having malate dehydrogenase activity and having increased NADP(H) dependent activity relative to NAD(H) depending activity compared to any NAD(H) dependent malate dehydrogenase or has increased NADP(H) and NAD(H) dependent activities.  
The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides having malate dehydrogenase activity and having increased NADP(H) dependent activity relative to NAD(H) depending activity compared to any NAD(H) dependent malate dehydrogenase or has increased NADP(H) and NAD(H) dependent activities comprised in a large S. cerevisiae host cell producing dicarboxylic acid comprising a polynucleotide encoding a mutant of a single malate dehydrogenase of SEQ ID NO:39, wherein the mutant consists of an amino acid substitution at positions 34, 35, 36, 37, 38, 39 and/or 40 and wherein the mutant has increased NADP(H) dependent activity or increased NADP(H) and NAD(H) dependent activities.  
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While enzyme isolation techniques, recombinant and mutagenesis techniques were known in the art at the time of the invention, e.g. mutagenesis, and it is routine in the art to screen for variants comprising multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within the protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.   
In the absence of: (a) rational and predictable scheme for making a polypeptide having at least 60% sequence identity to SEQ ID NO:39 and having malate dehydrogenase activity and having increased NADP(H) dependent activity relative to NAD(H) depending activity compared to any NAD(H) dependent malate dehydrogenase or has increased NADP(H) and NAD(H) dependent activities, and (b) a correlation between structure and having malate dehydrogenase activity and increased NADP(H) 
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
Since the amino acid sequence of the mutant determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In the instant case, neither the specification or the art provide a correlation between 
The amount of direction or guidance presented and the existence of working examples.  
The specification only enables a recombinant S. cerevisiae host cell producing dicarboxylic acid comprising a polynucleotide encoding a mutant of a single malate dehydrogenase of SEQ ID NO:39, wherein the mutant consists of an amino acid substitution at positions 34, 35, 36, 37, 38, 39 and/or 40 and wherein the mutant has increased NADP(H) dependent activity or increased NADP(H) and NAD(H) dependent activities.   However, the speciation fails to provide any information as to (1) specific substrates associated with any polypeptide having at least 60% sequence identity to SEQ ID NO:29 and  having malate dehydrogenase activity and having increased NADP(H) dependent activity relative to NAD(H) depending activity compared to any NAD(H) dependent malate dehydrogenase or has increased NADP(H) and NAD(H) dependent activities, (2) structural elements required in a polypeptide having malate dehydrogenase activity and having increased NADP(H) dependent activity relative to NAD(H) depending activity compared to any NAD(H) dependent malate dehydrogenase or has increased NADP(H) and NAD(H) dependent activities, or (3) which are the  
Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.   The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
In response to the previous Office Action, Applicant has traversed the above rejection.  	
Applicant argues that the claims meet the enablement requirement because the claims recite (1) a structure, a mutant of the polypeptide of SEQ ID NO:39 at a specific amino acid (residue 34) when aligned with SEQ ID NO:39 and (2) a function, the polypeptide must have malate dehydrogenase activity.  Applicant argues that the claims would not require undue experimentation as numerous embodiments of mutants are disclosed, the level of skill in the art and knowledge in the art are high and enzyme active sites and other sites of interest were known. 
This is not found persuasive.  The claims are not limited to specific mutants of SEQ ID NO:39 having malate dehydrogenase activity or mutants having at least 60% sequence identity to SEQ ID NO:39 and having malate dehydrogenase activity.  Instead, the claims are directed to a polypeptide having at least 60% sequence identity to SEQ ID NO:39, having a mutation or 34S mutation at the position corresponding to 34 of SEQ ID NO:39 and any other amino acid modification at any other position, and having malate dehydrogenase activity and having increased NADP(H) dependent activity relative to NAD(H) depending activity compared to any NAD(H) depending malate dehydrogenase or has increased NADP(H) and NAD(H) dependent activities.  Example 4, Table 1, Example 5 and Example 7 are limited to mutants of a single malate dehydrogenase of SEQ ID NO:39, wherein the mutant consists of an amino acid substitution at positions 34, 35, 36, 37, 38, 39 and/or 40 and wherein the mutant has 
Hence the rejection is maintained.

Claim Rejections - 35 USC § 102
 
Claim 1 has been amended to recite a mutant malate dehydrogenase having at least 60% sequence identity to SEQ ID NO:39.  Rush does not teach or suggest said mutant.  Therefore, the rejection of claim(s) 1-3 and 6-17 under 35 U.S.C. 102(a)(1) as being anticipated by Rush (WO 2014/018755 – form PTO-1449) has been withdrawn.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
 
Claims 1-3, 6, 8-12, and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,787,649 (reference patent). Although the claims at issue are not identical, they are not they are claiming common subject matter, as follows: Claims 1-3, 6, 8-12, and 14-17 of the instant application and claims 1-19 of the reference patent are both directed to a fungal or S. cerevisiae recombinant host cell comprising a polynucleotide encoding a polypeptide having at least 70% sequence identity to SEQ ID NO:39 and having an 34X/G/S amino acid substitution, wherein the polypeptide has having malate dehydrogenase activity and/or increased NADP(H) dependent activity or increased NADP(H) and NAD(H) dependent activities and wherein the recombinant cell produces dicarboxylic acid.  
Therefore, the conflicting claims are not patentably distinct from each other.  
Applicant has not submitted any rebuttal.  Therefore, the rejection has been maintained.

Conclusion

	Claims 1-6, 8-12, and 14-20 are pending.

	Claims 4-5 and 18-20 are withdrawn.

	Claims 1-3, 6, 8-12, and 14-17 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652